Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 

QUAYLE ACTION
This application is in condition for allowance except for the following formal matter: 
The objection to the specification that was set forth in the 12/28/2020 Office action has not been overcome.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Conclusion
Claims 101-105 are allowed.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657